GENERAL MUNICIPAL LAW, § 209-b
General Municipal Law, § 209-b does not permit establishment of a separate volunteer fire company consisting solely of ambulance and rescue personnel. The statute does authorize a squad within a fire company for such purpose.
Hon. Louis J. Colella Village Attorney, Dansville
This is in reply to your letter in which you seek this office's opinion as to three questions proposed as follows:
  "1. Pursuant to General Municipal Law §  209-b (2), may there be established in a village fire department another volunteer fire company which shall consist solely of ambulance and rescue personnel?
  "2. Will the personnel of this new volunteer fire company be deemed `volunteer fireman' under § 3 of the Volunteer Firemen's Law, if their only duties will be ambulance and rescue and not the actual fighting of fires?
  "3. Can this fifth company be established as proposed under the direction and control of the council of the village fire department?"
Section 209-b provides in pertinent part as follows:
  "1. Emergencies. a. The authorities having control of fire departments and fire companies may organize within such departments or companies emergency rescue and first aid squads composed of firemen who are members of such departments or companies. Such squads, so organized, may render services in case of accidents, calamities or other emergencies in connection with which their services may be required, as well as in case of alarms of fire. Whether or not such squads have been organized, any fireman may render service in case of accidents, calamities or other emergencies in connection with which the services of firemen may be required, as well as in case of alarms of fire, unless he shall have been duly ordered not to render such service by the authorities having control of the fire department or company of which he is a member.
*      *      *
  "2. General ambulance service. a. The governing board of any city, town which has a fire department, village or fire district which has in its fire department an emergency rescue and first aid squad composed mainly of volunteer firemen, by resolution, may authorize any such squad to furnish general ambulance service for the purpose of (1) transporting any sick, injured or disabled person found within the city, town, village or fire district to a hospital, clinic, sanatorium or other place for treatment and care returning any such person therefrom if still sick, injured or disabled and (2) returning any sick, injured or disabled resident of the city, town, village or fire district from a hospital, clinic, sanatorium or other place where such person has received treatment and care."
In view of the foregoing statutory authorizations, it is the opinion of this office that the Village may not establish another volunteer fire company under the direction and control of the Council of the Village Fire Department. Instead, there is specific authority for emergency rescue and first aid squads and it is recommended that the Village Fire Department closely adhere to the squad limitations.
In the event such limitation does not meet current village needs, your attention is directed to section 122-b of the General Municipal Law dealing with general ambulance services:
  "1. Any county, city, town or village may provide a  general ambulance service for the purpose of transporting sick or injured persons found within the boundaries of the municipality to a hospital, clinic, sanatarium or other place for treatment of such illness or injury, and for that purpose may
  "(a) Acquire by gift or purchase one or more motor vehicles suitable for such purpose and supply and equip the same with such materials and facilities as it may consider necessary for emergency treatment, and may operate, maintain, repair and replace such vehicles and such supplies and equipment;
  "(b) Contract with one or more individuals, municipal corporations, associations, or other organizations,
having sufficient trained and experienced personnel, for operation, maintenance and repair of such vehicles and for the furnishing of emergency treatment;
  "(c) Employ any combination of the methods authorized in paragraphs (a) or (b).
  "2. Such municipality shall formulate rules and regulations relating to the use of such apparatus and equipment and may fix a schedule of fees or charges to be paid by persons requesting the use of such facilities and provide for collection thereof.
  "3. Such municipality may purchase insurance indemnifying against liability for the negligent operation of such ambulance and the negligent use of other equipment or supplies incidental to the furnishing of such ambulance service". (Emphasis supplied.)